DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022, 03/03/2022, 02/09/2022 and 07/16/2020 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 2-6 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, 12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2010/0174983 A1) in view of Nicholson et al. (US 5729637 A).

Claim 1. Levy et al. disclose a method (read as methods that can reconstruct an unstructured document. Similarly, there is a need for methods that take advantage of such reconstructed document structure to idealize the display of the document (e.g., for small-screen devices where it is not realistic to display the entire document on the screen at once), or to enable intelligent selection of elements of the document [0005]) comprising: 
associating a plurality of columns with a plurality of text strings (read as document reconstruction modules 120 identify tables in a document as associations between regions identified by geometric analysis modules 110 as well as the glyphs and sets of glyphs within the regions [0103]) that occurs in a plurality of semi-structured documents (read as The incoming document is an unstructured document that has a collection of primitive elements that a human viewing the document would recognize as text, borders, a table, and a graphic object [0097]); 
detecting a plurality of text words that occur in said plurality of text strings (read as left-alignment guide 212 at the left edge of the first column of text and a gutter 214 spanning the white space between the two columns of text [0099]); 
generating, respectively for each text word of the plurality of text words, a bitmap, of a plurality of bitmaps, that contains a respective bit for each column of the plurality of columns; 
accessing, based on at least one bitmap of the plurality of bitmaps, at least one column of the plurality of columns (read as after reconstruction the cells are identified in the tabular structural element as table cells and are individually or collectively editable [0103]. Different columns are accessible since they are editable).
Levy et al. do not explicitly disclose generating bitmaps. However, in the related field of endeavor Nicholson et al. disclose: Bitmap generators can be used to convert other types of image-related inputs into bitmaps which can be manipulated and displayed. Incoming facsimile (fax) data includes low-resolution bitmaps that can be manipulated, recognized, printed, etc. (Column 1 lines 49-54). FIG. 1 item 30 Bitmap Generator.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Levy et al. with the teaching of Nicholson et al. in order to use a Bitmap generators to convert other types of image-related inputs into bitmaps which can be manipulated and displayed. (Nicholson et al.: Column 1 lines 49-54).

Claim 7. The method of Claim 1, the combination of Levy et al. and Nicholson et al. teaches,
 further comprising accessing, based on said at least one column of the plurality of columns (Levy et al.: read as after reconstruction the cells are identified in the tabular structural element as table cells and are individually or collectively editable [0103]. Different columns are accessible since they are editable), at least one semi-structured document of the plurality of semi- structured documents (Levy et al.: read as  method that analyzes an unstructured document that includes numerous words, where each word is an associated set of glyphs and each glyph has location coordinates. [0009]).

Claim 8. The method of Claim 1, the combination of Levy et al. and Nicholson et al. teaches,
 wherein the plurality of text words comprises: 
a third text word that is a name of a property, and a fourth text word that is part of a value of said property (Levy et al.: read as The method defines a tabular structural element based on the table that includes several cells arranged in several rows and columns, where each cell includes an associated set of glyphs [0011]. Table usually include related items (like invoices…)).

Claim 9. The method of Claim 8, the combination of Levy et al. and Nicholson et al. teaches,
 further comprising persisting, in a same file, said at least one bitmap (read as graphic objects (Levy et al.: read as  …shapes, images, photographs, bitmaps, etc.  [0104]) and said value of said property (Levy et al.: The method defines a tabular structural element based on the table that includes several cells arranged in several rows and columns, where each cell includes an associated set of glyphs [0011]. Tables usually include related items (like invoices…), and belong to same file.).

Claim 10. The method of Claim 1, the combination of Levy et al. and Nicholson et al. teaches,
wherein: 
the method further comprises persisting a first column of the plurality of columns in a first file and a second column of the plurality of columns in a second file (Nicholson et al.: read as The non-coded data (word bitmap) can be saved directly in the hybrid data structure of identifiable and non-identifiable objects. Alternatively, the non-coded data can be stored in a separate file or other storage area, and the storage location of the non-coded data can be stored in the hybrid data structure. (Column 15 lines 55-60). Different data types are stored in different files.); 
said accessing based on said at least one bitmap comprises, based on said at least one bitmap, not accessing the second file nor the second column (Nicholson et al.: read as The non-coded data (word bitmap) can be saved directly in the hybrid data structure of identifiable and non-identifiable objects. Alternatively, the non-coded data can be stored in a separate file or other storage area, and the storage location of the non-coded data can be stored in the hybrid data structure. (Column 15 lines 55-60). Different data types are stored in different files and could have different access level. ).

Claim 12. Levy et al. disclose One or more non-transitory computer-readable media storing instructions that, when executed by one (read as software running on a particular machine, such as a computer, a media player, a cell phone (e.g., an iPhone.RTM.), or other handheld or resource-limited devices (or stored in a computer readable medium) [0170]) or more processors, cause: 
associating a plurality of columns with a plurality of text strings (read as document reconstruction modules 120 identify tables in a document as associations between regions identified by geometric analysis modules 110 as well as the glyphs and sets of glyphs within the regions [0103]) that occurs in a plurality of semi-structured documents (read as The incoming document is an unstructured document that has a collection of primitive elements that a human viewing the document would recognize as text, borders, a table, and a graphic object [0097]); 
detecting a plurality of text words that occur in said plurality of text strings (read as left-alignment guide 212 at the left edge of the first column of text and a gutter 214 spanning the white space between the two columns of text [0099]); 
generating, respectively for each text word of the plurality of text words, a bitmap, of a plurality of bitmaps, that contains a respective bit for each column of the plurality of columns; 
accessing, based on at least one bitmap of the plurality of bitmaps, at least one column of the plurality of columns (read as after reconstruction the cells are identified in the tabular structural element as table cells and are individually or collectively editable [0103]. Different columns are accessible since they are editable).
Levy et al. do not explicitly disclose generating bitmaps. However, in the related field of endeavor Nicholson et al. disclose: Bitmap generators can be used to convert other types of image-related inputs into bitmaps which can be manipulated and displayed. Incoming facsimile (fax) data includes low-resolution bitmaps that can be manipulated, recognized, printed, etc. (Column 1 lines 49-54). FIG. 1 item 30 Bitmap Generator.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Levy et al. with the teaching of Nicholson et al. in order to use a Bitmap generators to convert other types of image-related inputs into bitmaps which can be manipulated and displayed. (Nicholson et al.: Column 1 lines 49-54).


Claim 16. The one or more non-transitory computer-readable media of Claim 12, the combination of Levy et al. and Nicholson et al. teaches,
 wherein the instructions further cause accessing, based on said at least one column of the plurality of columns (Levy et al.: read as after reconstruction the cells are identified in the tabular structural element as table cells and are individually or collectively editable [0103]. Different columns are accessible since they are editable), at least one semi-structured document of the plurality of semi-structured documents (Levy et al.: read as  method that analyzes an unstructured document that includes numerous words, where each word is an associated set of glyphs and each glyph has location coordinates. [0009]).

Claim 17. The one or more non-transitory computer-readable media of Claim 12 wherein the plurality of text words comprises: 
a third text word that is a name of a property, and a fourth text word that is part of a value of said property (Levy et al.: read as The method defines a tabular structural element based on the table that includes several cells arranged in several rows and columns, where each cell includes an associated set of glyphs [0011]. Table usually include related items (like invoices…)).

Claim 18. The one or more non-transitory computer-readable media of Claim 17, the combination of Levy et al. and Nicholson et al. teaches,
wherein the instructions further cause persisting, in a same file, said at least one bitmap and said value of said property (Levy et al.: The method defines a tabular structural element based on the table that includes several cells arranged in several rows and columns, where each cell includes an associated set of glyphs [0011]. Tables usually include related items (like invoices…), and belong to same file.).

Claim 19. The one or more non-transitory computer-readable media of Claim 12, the combination of Levy et al. and Nicholson et al. teaches,
wherein: 
the instructions further cause persisting a first column of the plurality of columns in a first file and a second column of the plurality of columns in a second file (Nicholson et al.: read as The non-coded data (word bitmap) can be saved directly in the hybrid data structure of identifiable and non-identifiable objects. Alternatively, the non-coded data can be stored in a separate file or other storage area, and the storage location of the non-coded data can be stored in the hybrid data structure. (Column 15 lines 55-60). Different data types are stored in different files.); 
said accessing based on said at least one bitmap comprises, based on said at least one bitmap, not accessing the second file nor the second column (Nicholson et al.: read as The non-coded data (word bitmap) can be saved directly in the hybrid data structure of identifiable and non-identifiable objects. Alternatively, the non-coded data can be stored in a separate file or other storage area, and the storage location of the non-coded data can be stored in the hybrid data structure. (Column 15 lines 55-60). Different data types are stored in different files and could have different access level. ).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Levy et al. (US 2010/0174983 A1) in view of Nicholson et al. (US 5729637 A) in view of Yoshidome (US 2020/0110476 A1).

Claim 11. The method of Claim 1, the combination of Levy et al. and Nicholson et al. does explicitly disclose,
further comprising generating, based on said accessing based on said at least one bitmap, data that is redacted based on said at least one bitmap of the plurality of bitmaps.
However, in the related field of endeavor Yoshidome disclose: a redacting-stylus storage that stores as a redactional-word database the text information outputted as words from the especially configured redacting-stylus redaction processor [0008].The idea, of storing and accessing redacted text, is clearly disclosed by Yoshidome.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Levy et al. and Nicholson et al. with the teaching of Yoshidome in order to redact and store  a text. The redacted version could accessible by the public at large, while the original one will be limited to authorized individuals.

Claim 20. The one or more non-transitory computer-readable media of Claim 12, the combination of Levy et al. and Nicholson et al. does explicitly disclose,
wherein the instructions further cause generating, based on said accessing based on said at least one bitmap, data that is redacted based on said at least one bitmap of the plurality of bitmaps.
However, in the related field of endeavor Yoshidome disclose: a redacting-stylus storage that stores as a redactional-word database the text information outputted as words from the especially configured redacting-stylus redaction processor [0008].The idea, of storing and accessing redacted text, is clearly disclosed by Yoshidome.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Levy et al. and Nicholson et al. with the teaching of Yoshidome in order to redact and store  a text. The redacted version could accessible by the public at large, while the original one will be limited to authorized individuals.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646